TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00351-CV


                               Kelli Charise Sharpley, Appellant

                                                   v.

                                Michael Alan Sharpley, Appellee



          FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
          NO. 16-2740-FC3, THE HONORABLE DOUG ARNOLD, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Kelli Charise Sharpley has filed an unopposed motion to dismiss this

appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                               ____________________________________________
                                               Cindy Olson Bourland, Justice

Before Justices Puryear, Field, and Bourland

Dismissed on Appellant’s Motion

Filed: July 21, 2017